BEAN, J.
The defendant contends that the contract in question is a lobbying contract and therefore void. The testimony tended to show the following facts: On May 9, 1896, defendant made a timber and stone entry at The Dalles, Oregon, land office on the S. i/2, SW. %, Sec. 21, Tp. 1 N., R. 17 E., W. M., in Sherman County, Oregon. The land office records disclosed that the land was subject to entry. The defendant took possession of the tract and made improvements thereon reasonably worth $1,900. Subsequently it was discovered that said land, having been granted to The Dalles Military Road, was not subject to such entry, and on June 11, 1901, Barzee’s entry was canceled, as a result of which the latter lost the value of his improvements and was thereby damaged in the sum of $1,900.
It is admitted that the defendant had a just claim against the United States for $1,900; that the plaintiff, Herrick, was employed to prosecute the claim before the proper tribunals for a compensation; that the claim was allowed by Congress on August 11, 1916, and defendant received payment of his claim. There is a conflict in the evidence as to the date of the execution of the contract and also as to the time of its termination and several other matters. In referring to the facts, it is not the intention to express any opinion in regard thereto, but only to *361mention those which the testimony tended in a measure to prove.
Plaintiff’s evidence indicated that he had been an attorney in Washington, D. C., since 1901; that he continued to serve defendant in the matter from the time the contract of employment was made, about 1909, until after the claim was paid in 1916; that he obtained data in regard to the claim of defendant and 67 other similar claims and prepared two or three different bills which were introduced and passed the United States Senate but failed to pass the House of Representatives; that he worked in the preparation of memoranda used before a committee, and appeared as attorney for claimant before a committee and made argument in favor of the claims before the Interior Department and the General Land Office, to which the bill was referred, and was recognized as attorney for Barzee; that in August 1916, the bill allowing the claims was passed by both branches of Congress, and defendant received the amount of his claim, $1,900. As above statéd, we do not pass on the sufficiency of this testimony.
1. The rule of law appears to be that any person whose interests may be in any way affected by any public or private act of a legislative body has an undoubted right to present and urge his claims by arguments, either in person or by counsel professing to act for him, before legislative committees. A contract for services to be rendered by an attorney before the legislature or the Congress of the United States, in securing the passage of a law providing for the payment of a just claim, is not unlawful if it does not contemplate the use of improper means and if the services to be rendered are such as appeal *362to the reason of those whom it is sought to persuade. Drafting the petition to set forth the claim, collecting facts, preparing and submitting arguments either orally or in writing to a committee or other proper authority, and other services of like character, are within the category of professional services. They rest on the same principle of ethics as professional services rendered in a court -of justice and are no more exceptionable. Services of such nature are separated by a broad line of demarcation from personal solicitation and similar means and appliances: 6 R. C. L., p.. 734, § 139; 13 C. J., p. 432, § 368; 15 Am. & Eng. Ency. of Law (2 ed.) 970; Hyland v. Oregon Hassam Paving Co., 74 Or. 1-11 (144 Pac. 1160, Ann. Cas. 1016E, 941, L. R. A. 1915C, 823); Stanton v. Embrey, 93 U. S. 549 (23 L. Ed. 983); Nutt v. Knut, 200 U. S. 12 (50 L. Ed. 348, 26 Sup. Ct. Rep. 216, see, also, Rose’s U. S. Notes).
'A valid distinction is made between,lobbying services in procuring the passage of legislation and strictly legitimate professional services of an attorney directed to that end, it being held that a contract for contingent compensation for services of the latter kind is legal and enforceable: Stroemer v. Van Orsdel, 74 Neb. 132 (103 N. W. 1053, 107 N. W. 125, 121 Am. St. Rep. 713, 4 L. R. A. (N. S.) 212); see note, 6 Am. Eng. Ann. Cas. 219; Chesebrough v. Conover, 140 N. Y. 382 (35 N. E. 633); Davis v. Commonwealth, 164 Mass. 241 (41 N. E. 292, 30 L. R. A. 743); McBratney v. Chandler, 22 Kan. 692 (31 Am. Rep. 213).
If Barzee had a just claim, against the United States, he had a right to employ an attorney to render proper professional services. The attorney may *363receive a compensation consisting of a contingent fee, even where the services are to be performed before Congress. Such a case comes within the well-recognized exceptions to the general rule; Wright v. Tebbitts, 91 U. S. 252 (23 L. Ed. 320); Stanton v. Embrey, 93 U. S. 549 (23 L. Ed. 983); Taylor v. Bemiss, 110 U. S. 42 (28 L. Ed. 64, 3 Sup. Ct. Rep. 441); Brown v. Brown, 34 Barb. (N. Y.) 533; Nutt v. Knut, 200 U. S. 12 (50 L. Ed. 348, 26 Sup. Ct. Rep. 216); McGowan v. Parish, 237 U. S. 285 (59 L. Ed. 955, 35 Sup. Ct. Rep. 543, see, also, Rose’s U. S. Notes).
It is stated in 9 Cyc. 483:
“As the habits, opinions, and wants of a people vary with the times so public policy may change with them. * * It is clearly to the interest of the public that persons should not be unnecessarily restricted in their freedom to make their own contracts, and agreements therefore are not to be held void as being. contrary to public policy, unless they are clearly contrary to what the legislature or judicial decision has declared to be the public policy, or they manifestly tend to injure the public in some way.”
2. The contract in question is not void upon its face. There was some competent testimony that it was a valid, lawful, and enforceable contract. It is identical in all its features with the contract before the Supreme Cornet of the United States, in the case of Nutt v. Knut, 200 U. S. 12 (50 L. Ed. 348, 26 Sup. Ct. Rep. 216, see, also, Rose’s U. S., Notes), in which a commission amounting to about $20,000 was recovered. As federal legislation is concerned in the present case, we think the cases above referred to before the United States Supreme Court should be taken as our guide.
*364The act of Congress (39 Stat. 1354), appropriating $94,648.13 to pay the defendant and other claimants named in the act, has attached a proviso as follows:
“Provided, That no agent, attorney, firm of attorneys, or any persons engaged heretofore or hereafter in preparing, presenting, or prosecuting this claim shall, directly or indirectly, receive or retain for such service in preparing, presenting, or prosecuting such claim, or for any act whatsoever in connection therewith an amount greater than five per centum of the amount allowed under this bill to the person for whom he has acted as agent or attorney.”
In Stanton v. Embrey, 93 U. S. 549 (23 L. Ed. 983, see, also, Rose’s U. S. Notes), where an attorney’s fee for the prosecution of a claim against the United States before the officials of the Treasury Department, the services were rendered upon a contract for a contingent remuneration. The instruction of the trial court to the jury which was approved upon appeal to the Supreme Court of the United States, was in part as follows:
“Where an attorney in the exercise of his ordinary labor and calling, and with the instrumentalities of his professional learning and industry, undertakes to work out a desired result 'for his client, not through personal influence, but through the instrumentalities of the law — by persuasion, as ‘distinguished from influence — such an undertaking is not an unlawful one, or contrary to public policy.”
A judgment for over $9,000 was affirmed.
In 2 R. C. L., page 1041, Section 122, we read:
“In contracts between attorneys and clients the usual test would seem to apply that if a contract can by its terms be performed lawfully, it will be treated as legal, even if performed in an illegal manner; while, on the other hand, a contract entered into with intent to violate the law is illegal, even if the *365parties may, in performing it, depart from the contract and keep within the law.”
Public policy and sound morality demands that courts should put the stamp of their disapproval on every act and declare void every contract the ultimate or probable tendency of which would be to affect the integrity or misguide the judgment of those to whom the trust of legislation is confided. All legislators should act from high regard of public duty. Borrowing the language of the Ruling Cases:
“It is not the law that all contracts dependent upon future legislative action are against public policy, nor is it true that all contracts to secure legislative action are unenforceable. It is correct to say that the law guards -the processes of legislation against improper influences with jealous care, and will not lend its aid to the enforcement of any contract which expressly or impliedly contemplates the employment of corrupt or otherwise improper methods to influence the official conduct of legislators, or others charged with public duty. But it would be a perversion of this salutary rule to say that it forbids all efforts of interested persons or classes to secure the adoption of desired legislative measures. The courts do not condemn the attempts to secure legislation for legitimate purposes and in a legitimate manner. (Citing Cole v. Brown-Hurley Hardware Co., 139 Iowa, 487 (117 N. W. 746, 16 Ann. Cas. 846, and note, 18 L. R. A. (N. S.) 1161, 1661, and note); Long v. Battle Creek, 39 Mich. 323 (33 Am. Rep. 384); Stroemer v. Van Orsdel, 74 Neb. 113 (103 N. W. 1053, 107 N. W. 125, 121 Am. St. Rep. 713, and note, 4 L. R. A. (N. S.) 212, and note); Houston v. Nichol, 95 Wis. 393 (67 N. W. 715, 57 Am. St. Rep. 928, 33 L. R. A. 166). * * But as the law does not presume that a person intends to violate its provisions, the general principle controlling the construction of a contract to influence legislation when the contract itself does not *366in terms stipulate for improper means seems to be that it will be upheld, unless the use of such means appears by necessary implication. The test is, does the contract, by its terms or by necessary implication, require the performance of acts- which are of a corrupt character or which have a corrupting tendency?”: 6 R. C. L., p. 731, § 137.
The question arises in the present case: Did the services of the attorney require the performance of any corrupt act, or any act which has a corrupt tendency? The terms of the contract do not call for any corrupt or wicked act. In order to portray the tenor of the correspondence between the attorney and United States senators and members of Congress, we produce a portion of the correspondence found in the record as follows: first quoting a letter from Mr. Herrick to Senator Chamberlain.
“December 8, 1909.
“Hon. George E. Chamberlain, U. S. Senate, Washington, D. C.
“My Dear Senator: Eeferring to my recent interview with your private secretary 'relative to the claims of settlers in Sherman County, Oregon,'I beg to advise as follows:
“All these settlers made homestead entry of what was then supposed to be public land and a large number of them were given patents by the Department upon the theory that the land grant of The Dalles Military Road Company had not attached because the land was situated in the overlapping limits of the Northern Pacific Grant. But in suits in the court, culminating in Wilcox v. Eastern Oregon Land Co., 176 U. S. 51 (44 L. Ed. 368, 20 Sup. Ct. Rep. 269), and Messinger v. Eastern Oregon Land Company, 176 U. S. 58 (44 L. Ed. 370, 20 Sup. Ct. Rep. 271, see, also, Eose’s U. S. Notes), it was held that the wagon road grant attached and thereupon the patents to the settlers were set aside and the title to the land confirmed in the Eastern Ore*367gon Land Company. The settlers were dispossessed and either compelled to remove or accept leases under the land company.
“The act of Congress approved February 26, 1904 (33 Stat. 51), directed the Secretary of the Interior to ascertain as to the amount of damages sustained by the various settlers, etc., and accordingly claims were submitted to Special Agent Neuhausen and incorporated by him in a report to the Department which was subsequently referred to Congress. In this connection see, also, Senate Besolution of June 7, 1900, Senate Document No. 8, of the 56th Congress, Second Session, and Doc. No. 240 of the 57th Congress, first session.
“The claims are still pending before Congress unacted upon, and upon behalf of the settlers, a large number of whom I represent, I write to request that you will look into the matter and endeavor to secure favorable action. In view of the investigation and report of the Interior Department it would seem that Congress could appropriate a sum of money to compensate these settlers for the loss of their lands and improvements, or that at the very least ¿he claims could be referred to the Court of Claims under an act of Congress conferring jurisdiction upon that court to determine the amount of damages.
“I should be glad to call upon you personally in regard to the matter or if necessary appear before the Public Lands Committee. But it would seem necessary to introduce a bill at the present session to bring the matter before this Congress.
“Hoping to hear from you and with expressions of esteem,
“I am,
“Very truly yours,”
Together with an answer from the senator:
“United States Senate, Committee on Printing.
“December 9, 1909.
“Samuel Herrick, Esq., Westory Bldg., City.
“My dear Sir: I am in receipt of your favor of the 8th inst. in reference to the claims of the Sher*368man settlers. I will be glad to confer with you in reference to this matter and to take such steps as may assist in having the Government do justice to these men. I can learn better the status of the matter by a talk with you than from statements of the settlers.
“I have the honor to remain,
“Yours very respectfully,”
Also a letter from Senator Bourne, apparently in answer to the same kind of a letter:
“United States Senate, Committee on Fisheries.
“December 10, 1909.
“Mr. Samuel Herrick, Westory Bldg., Washington, D. C.
“My dear Sir: I am in receipt of yours of December 8th in regard to claims of settlers in Sherman County, Oregon, in which you informed me that the Secretary of the Interior has made a report upon the claims and that they should now be referred to the Court of Claims. I shall secure and study the Senate documents referred to by you and take such action as may seem best to secure justice for the claimants.
“Yours very truly,”
In this correspondence, as well as in the great mass of letters and documents found in the record, we find nothing indicating a corrupt motive, or tending in any way to improperly influence legislation. The senators and representatives from Oregon during the time the matter was pending, nearly all of whom were lawyers, of high standing, and all eminent gentlemen of the highest standing and integrity, whose judgment in a matter of ethics in legislation, should not be overlooked or ignored, seem to have viewed the efforts and services of plaintiff as attorney for the claimants as perfectly proper. If any improper conduct had been attempted,by the attor*369ney, we believe it would have been shown; and that Congress would not with the sanction of our delegation practically have allowed the attorney 5 per cent of the claims provided for in the act.
Can there be any doubt as to the propriety of the attorney conferring with Senator Chamberlain at the latter’s request and informing him of anything in regard to the claims? A conference with any of the federal legislators at the instigation of the attorney would be governed by the same law, for it would not be consistent with duty for an attorney advancing the claim of his client to wait at all times for an invitation before approaching the officials having authority to act in the premises.
3. It is contended by the learned counsel for defendant that the contract is void for the reason it was attempted to be carried out in part by the claimants writing to the senators and representatives in Congress, upon the advice of their attorney.
The Constitution of the United States secures to the people the right to petition the government for a redress of grievances. It may be easy for an advocate to paint such correspondence in a high color and term it “bombarding,” but the writer sees no wrong in these settlers in an informal way petitioning their senators and representatives. To deny this right is to deny a constitutional one. Neither did the senators or representatives appear to think there was any impropriety in the claimants so addressing them. If they had the right to lay their matters before congressmen, of necessity it follows that it was proper for the attorney to so advise them of such right. When much of the correspondence took place, apparently the matter had not reached a committee before whom the attorney could appear. Naturally *370the first effort was to get the matter before a committee. The only way seen by which the contract can be condemned as unlawful is to presume that improper means were intended to be used, which were not stipulated by the contract.
4, 5. As before suggested, the services of the attorney were legalized by the provision above quoted regulating the compensation. Where such legislation has been enacted, it withdraws from the court the question of reasonable value of such services, and also supersedes an express contract to pay: 6 C. J., p. 753, § 333; Mullan v. Clark, 4 Idaho, 186 (38 Pac. 247); Lynch v. Pollard, 26 Tex. Civ. App. 103 (62 S. W. 945); Ball v. Halsell, 161 U. S. 72 (40 L. Ed. 622, 16 Sup. Ct. Rep. 554, see, also, Rose’s U. S. Notes); Tanner v. United States, 32 Court Claims, 192. It is apparent that the members of Congress directly interested in the passage of the act had cognizance of the efforts of Mr. Herrick, as attorney for the defendant and other claimants, and it was undoubtedly with a view of settling the matter of his compensation that the proviso, above quoted, was incorporated in the law. Plaintiff, according to his claim, was instrumental in procuring the enactment of this law with the proviso.. It would seem that he should be satisfied with the result of his labor. There is also testimony indicating that he assented to the condition and waived any compensation in excess of that provided for in the act. It is unnecessary for us to say whether such waiver is within the issues made by the pleadings, as there will be an opportunity to apply to amend the same.
It does not appear as a matter of law that any “lobbying” or any improper methods were resorted to by the attorney or those whom he represented, *371or that the same was contemplated. These claimants, who had lost their land and who. had a just claim against the United States for compensation therefor, had the right to petition, by letter or otherwise, to .their senators and representatives in Congress, and either in person or by their attorney, to present and urge their claims before the proper Congressional committees and before the Department where the bill was referred. It was a purely business transaction. We find no improper means adopted or contemplated in this respect. The case differs, as night from day, from the case of Sweeney v. McLeod, 15 Or. 330 (15 Pac. 275). Some of these settlers spent years of the best part of their lives making a home upon the land which they lost, and all appear to have been making an honest effort to obtain compensation therefor through their employed attorney working openly and aboveboard/and in so far as we can discover in perfectly legitimate ways.
6. A motion for nonsuit is a demurrer to the evidence and admits the truth of the evidence and every reasonable inference of fact which the jury may in-, fer from it, and, if different conclusions can be drawn from the facts, the case should be left with thfe jury: Jackson v. Sumpter Valley R. Co., 50 Or. 464 (93 Pac. 356); Peabody v. Oregon R. & N. Co., 21 Or. 121, 136 (26 Pac. 1053, 12 L. R. A. 823); Brown v. Oregon Lumber Co., 24 Or. 317 (33 Pac. 557); Barr v. Rader, 33 Or. 376 (54 Pac. 210); Perkins v. McCullough, 36 Or. 147 (59 Pac. 182); Watts v. Spokane, P. & S. Ry. Co., 88 Or. 192 (171 Pac. 901).
It was conceded upon the reargument, by counsel for plaintiff, that he was bound by the provision' for a commission of 5 per cent on the amount allowed *372by the act of Congress. The testimony upon' the issues was sufficient to carry the ease to the jury and the trial court erred in granting the nonsuit.
. It follows that the judgment of the lower court must be reversed and the cause remanded for such further proceedings as may be deemed necessary, not inconsistent herewith. , It is so ordered.
Reversed and Remanded.